DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
	Claims 1-10 are pending and have been examined in this application.
	This is the second communication on the merits. 	
Allowable Subject Matter
Claims 1-10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is indicated as containing allowable subject matter for reciting in combination the following features and limitations: “a first bag, a second bag, and a connector…to be deployed on a hood of the vehicle body or on a right or left fender through a gap defined between a front end portion of the hood and a rill of the vehicle body…such that the first bag, the second bag, and the connector of the bag unit form a substantially triangular shape as a whole and the connector serves as a bottom portion of the substantially triangular shape and is capable of coming into abutment with the hood or the right of left fender”. This combination of features and limitations as well as the other features and limitations recited in the independent claim 1 were not found obvious over the prior art. 
As an example, Nakaruma (US 20060197319 A1) discloses an airbag device comprising a bag unit wherein the bag unit comprises a first bag, a second bag, and a connector wherein when the bag unit is deployed, the first bag and second bag are erected on the vehicle body such that the first bag, the second bag, and the connector of the bag unit form a substantially triangular shape as a whole (see Fig. 5b). Nakaruma however, is deficient in teaching that the airbag device deploys on a vehicle hood 
Umezawa (US 20200062202 A1) discloses a similar airbag device to Nakaruma comprising means for deploying an airbag on the front of a vehicle through a gap defined between a front end portion of the hood and a grill of the vehicle body (see Fig. 2A); however, Nakaruma modified in view of Umezawa to deploy through such a gap is still deficient in teaching a bag unit configured to deploy on a hood of the vehicle or on a right or left fender of the vehicle body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses airbags deployed on or near the hood of vehicles in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616